  4:19-cr-03038-RGK-CRZ Doc # 92 Filed: 10/23/20 Page 1 of 3 - Page ID # 236




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:19CR3038

      vs.
                                                               ORDER
THOMAS W. HIRD,

                     Defendant.



       Defendant has filed a motion to reconsider my ruling denying, as moot, his
demand for the government’s witness list. (Filing No. 91). He further moves for
disclosure of all evidence the grand jury saw and heard before indicting the
defendant. (Filing No. 90).


       As to the government witness list, the government states it mailed the
names of its witnesses to the defendant and that the witness contact information
is within the government’s Rule 16 disclosures. The defendant states he has not
received this mailing, and if the government’s fails to disclose the witness list
prior to trial, his constitutional rights will be violated.


       Defendant’s claim that he did not receive or cannot access the
government’s discovery is a recurrent allegation in this case—so much so that
the court itself tested the flash drive containing the government’s Rule 16
disclosures and then mailed the flash drive to the defendant. That mailing was
not returned. Despite these efforts by the court, the defendant moved nearly four
months later for an order requiring the government to serve Rule 16 disclosures.
(Filing No. 29, 48, 49, 50).
  4:19-cr-03038-RGK-CRZ Doc # 92 Filed: 10/23/20 Page 2 of 3 - Page ID # 237




      Irrespective of whether the government has produced its witness list, the
defendant has no constitutional right to an advance listing of the government’s
witnesses. And a witness list disclosure is not required under Rule 16. “A federal
criminal defendant generally has no right to know about government witnesses
prior to trial. . . . To comply with due process, the government need only disclose
all material or potentially exculpatory evidence before the trial ends.” United
States v. Polk, 715 F.3d 238, 249 (8th Cir. 2013) (internal citations and quotation
marks omitted).


      In addition to the witness list, Defendant requests “copies of all testimony
and evidence presented or heard during the Grand Jury hearings leading up and
supporting the handing down of the Grand Jury's indictments against the
Defendant.” (Filing No. 90). .A defendant seeking disclosure of grand jury
materials under Rule 6(e)(3)(C)(i) carries the burden of making a "strong showing
of particularized need” for these materials. United States v. Sells Engineering,
Inc., 463 U.S. 418, 443 (1983); In re Matter of Disclosure of Testimony Before
the Grand Jury, 580 F.2d 281, 286 (8th Cir. 1978). A party demonstrates
particularized need where: (1) the material is needed to avoid a possible injustice
in another judicial proceeding, (2) the need for disclosure is greater than the
need for continued secrecy, and (3) the request is structured to cover only the
material needed. Douglas Oil Co. of California v. Petrol Stops Northwest, 441
U.S. 211, 223 (1979). “[D]isclosure is appropriate only in those cases where the
need for it outweighs the public interest in secrecy, and . . . the burden of
demonstrating this balance rests upon the private party seeking disclosure. . . .
[T]he court's duty in a case of this kind is to weigh carefully the competing
interests in light of the relevant circumstances” and the standards announced by
the Supreme Court. Id.
  4:19-cr-03038-RGK-CRZ Doc # 92 Filed: 10/23/20 Page 3 of 3 - Page ID # 238




      Defendant states he needs the grand jury materials so he can “examine
and cross-examine his accusers.” (Filing No. 90). This broad and conclusory
statement fails to provide the strong showing of particularized need required for
release of grand jury materials.


      Accordingly,


      IT IS ORDERED:

      1)    Defendant’s motion for disclosure of grand jury proceedings, (Filing
            No. 90), is denied.

      2)    Defendant’s motion to reconsider, (Filing No. 91), is denied.


      Dated this 23rd day of October, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
